DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The limitation “particularly useful as a temporary support material for utilization in three-dimensional printing” is placed on the composition of claims 1-13.  This limitation is a statement of intended use or field of use that does not require steps to be performed and does not limit the claims to a particular structure.  Therefore, this phrase does not further limit the scope of the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaso et al. (Journal of Applied Polymer Science, 2014, 41104, p. 1-8; cited in Applicant’s IDS).  Smooth-On (Shore Hardness, Scales, 2019; cited in Applicant’s IDS) is cited as an evidentiary reference.
Regarding claims 1-4, 8, 9, and 11-13, Jaso teaches blends of a thermoplastic polyurethane (TPU) and polylactic acid (PLA).  Sample PLA-TPU 20-80 includes 20 wt% PLA and 80 wt% TPU, and exhibits a Shore A hardness of 80.  Sample PLA-TPU 30-70 includes 30 wt% PLA and 70 wt% TPU, and exhibits a Shore A hardness of 92 (p. 7, Table IV).  In blends with 20 and 30 wt% of PLA, globular structures of a minority PLA phase are observed (paragraph spanning p. 3-4).  These structures represent a PLA phase dispersed in a TPU matrix (p. 7-8, Conclusions).
Jaso’s PLA reads on the claimed first polymeric component.  The amount of 20-30 wt% PLA falls within the claimed range of up to 40 wt%.  At these amounts, PLA exists as a discontinuous phase dispersed in a continuous phase of TPU.
Jaso’s TPU reads on the claimed second polymeric component.  When PLA is present in amounts of 20-30 wt%, TPU forms a continuous phase in which a discontinuous PLA phase is dispersed.  
The existence of separate phases demonstrates that PLA and TPU are immiscible when combined in these amounts.  As indicated above, these samples exhibit a Shore A hardness of 80-92.  This falls within the claimed range of at least 80.  Therefore, Jaso’s samples PLA-TPU 20-80 and PLA-TPU-30-70 anticipate claims 1-4, 8, 9, and 11-13.
Alternatively regarding claims 1-5, Samples PLA-TPU 60-40, PLA-TPU 70-30, and PLA-TPU 80-20 exhibit Shore D hardness values of 67, 71, and 77, respectively (p. 7, Table IV).  Smooth-On demonstrates that Shore D hardness values within this range correspond to Shore A hardness values in excess of 100 (p. 1, Shore Hardness Scales).  When PLA is included in amounts of 60% or more, a discontinuous TPU phase is dispersed within a continuous PLA matrix (p. 7-8, Conclusions; p. 3, Figure 2; paragraph spanning p. 3-4).  
In these blends, TPU reads on the first polymeric component.  Amounts of 20-40 wt% fall within the claimed range of up to 40 wt%.  At these amounts, TPU exists as a discontinuous phase dispersed in a PLA matrix.
In these blends, PLA reads on the second polymeric component.  When PLA is present in amounts of 60-80 wt%, it forms a continuous matrix in which a discontinuous TPU phase is dispersed.  
The existence of separate phases demonstrates that PLA and TPU are immiscible when combined in these amounts.  As indicated above, these samples exhibit a Shore A hardness of greater than 100.  This falls within the claimed range of at least 80.  Therefore, Jaso’s samples PLA-TPU 60-40, PLA-TPU 70-30, and PLA-TPU 80-20 anticipate claims 1-5.
Regarding claim 7, Jaso does not expressly teach that the composition described above is not capable of absorbing more than 1 wt% water.  Nevertheless, Jaso’s blends are compositionally identical to the claimed invention, exhibit the same morphology, and share the same Shore A hardness.  Products of identical chemical compositions cannot have mutually exclusive properties.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of anticipation has been established.  See MPEP 2112.01.  Therefore, Jaso’s blends will inherently possess the claimed water absorption capacity.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jaso as applied to claims 1-3 above, further in view of Makal et al. (US 2015/0291791).
Regarding claim 6, Jaso remains as applied to claims 1-3 above.  Jaso’s blends of PLA and TPU are suggested for use in a variety of medical applications including sutures, bone screws, bone plates, and mesh (p. 1, Introduction; p. 7-8, Conclusions).  Jaso does not teach a colorant or pigment.
In the same field of endeavor, Makal teaches a blend of (i) a polymer component such as PLA and (ii).  The blend is useful in medical applications (Abstract) such as sutures, screws, bone plates, and mesh (p. 1, [0002]).  The blends may include various additives including colorants (p. 4, [0042]).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include an additive such as a colorant in Jaso’s blends of PLA and TPU.  Makal demonstrates that such additives are useful in compositionally similar blends used in the same medical applications.  Modification in this way reads on claim 6.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jaso as applied to claims 1-3, 8, and 9 above, further in view of Hilmer et al. (WO2011157691A1, machine translation).  
Regarding claim 6, Jaso remains as applied to claims 1-3 above.  Jaso teaches blends of PLA and TPU that form a two-phase structure as described above.  Jaso does not teach a suitable L-lactide content.
In the same field of endeavor, Hilmer teaches blends of PLA and TPU that exist as two separate phases (p. 2, lines 36-37).  Hillmer’s examples employ a PLA having an L-lactide content of 92% to form phase-separated PLA/TPU blends (p. 15, lines 9-10).
It would have been obvious to one of ordinary skill in the art at the time of filing to select Hilmer’s PLA having an L-lactide content of 92% as the PLA component in Jaso’s blends, as it is shown to be useful in compositionally similar blends exhibiting a phase-separated structure.  It is prima facie obvious to select a known material based on its suitability for its intended use.  See MPEP 2144.07.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6, 12, and 15 of U.S. Patent No. 11,135,777.  Although the claims at issue are not identical, they are not patentably distinct from each other.
The features of instant claim 14 are taught by the process recited by claim 12 of ‘777 combined with the filament recited by claims 2 and/or 4 of ‘777.  It would have been obvious to one of ordinary skill in the art to employ the filament of claims 2 and/or 4 in the process of claim 12, as the filament is expressly disclosed as being useful in this type of three-dimensional printing process.  Modification in this way reads on instant claim 14.  
The features of instant claims 15 and 16 are taught by claims 2 and 4 of ‘777, respectively.
The features of instant claim 17 are taught by claim 6 of ‘777.  It would have been obvious to one of ordinary skill in the art to employ these materials in the process resulting from combination of claims 12 with claim 2 and/or 4, as these materials are expressly disclosed for use in a filament used in a three-dimensional printing process.
Regarding instant claims 18 and 20, the filament recited by claim 1 of ‘777 describes the first polymeric component as being suitable for use as a modeling material.  Claim 15 of ‘777 recites that the first polymeric component is PLA.  It would have been obvious to one of ordinary skill in the art to select a modeling filament composed of PLA, as the claims of ‘777 expressly recognize this as being a suitable modeling material.
The features of instant claim 19 are taught by claims 15 and 17 of ‘777.  It would have been obvious to one of ordinary skill in the art to employ these materials in the process resulting from combination of claims 12 with claim 2 and/or 4, as these materials are expressly disclosed for use in a filament used in a three-dimensional printing process.
The examiner notes that the present application is designated as a divisional application claiming priority to application 16/709,364 from which the ‘777 patent issued.  The third sentence of 35 U.S.C. 121 prohibits the use of a patent issuing on an application in which a requirement for restriction has been made, or on an application filed as a result of such a requirement, as a reference against any divisional application in a nonstatutory double patenting rejection, if the divisional application is filed before the issuance of the patent.  
The prohibition does not apply where the divisional application was voluntarily filed by the Applicant and not in response to an Office requirement for restriction.  See MPEP 804.01.  In the present case, no restriction requirement was made by the Office in application 16/709,364 and the divisional application appears to have been voluntarily filed by the Applicant.  Therefore, the prohibition set forth in the third sentence of 35 U.S.C. 121 is not applicable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733. The examiner can normally be reached 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S JONES JR/           Primary Examiner, Art Unit 1762